                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                   Jan 25, 2019
2                                                                      SEAN F. MCAVOY, CLERK
                         UNITED STATES DISTRICT COURT
3                       EASTERN DISTRICT OF WASHINGTON

4    BEAU BALES and TRONG DANG,                 No.   4:18-CV-05156-SMJ

5                              Plaintiffs,      ORDER ADOPTING STIPULATED
                                                PROTECTIVE ORDER
6                 v.

7    AECOM N&E TECHNICAL
     SERVICES, LLC, a Foreign Limited
8    Liability Company; URS FEDERAL
     SERVICES, a Foreign Corporation;
9    WASHINGTON RIVER
     PROTECTION SOLUTIONS, LLC, a
10   Foreign Limited Liability Company,

11                             Defendants.

12
           IT IS HEREBY ORDERED: Pursuant to Federal Rule of Civil Procedure
13
     26(c) and the parties’ stipulation, the parties’ proposed Protective Order, ECF No.
14
     18-1, is APPROVED, ADOPTED, and INCORPORATED in this Order by
15
     reference.
16
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
17
     provide copies to all counsel.
18
           DATED this 25th day of January 2019.
19
                        ___________________________
20                      SALVADOR MENDOZA, JR.
                        United States District Judge


     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
